ICO, Inc. Announces Financial Results for Third Quarter Ended June 30, 2008 HOUSTON, TEXAS, August 6, 2008 – ICO, Inc. (NASDAQ: ICOC), global producer of custom polymer powders and plastic film concentrates, today announced its results for the quarter ended June 30, 2008. Third Quarter Highlights · Revenues of $115.7 million, an increase of $2.3 million or 2% from the prior year · Volumes declined 9% compared to the third quarter of fiscal 2007 · Operating income of $6.5 million, down 28% year-over-year · Net income per share of $.17 fully diluted · Total debt outstanding decreased $10.0 million or 15% as a result of positive cash flow Third Quarter 2008 vs. Third Quarter 2007 Revenues for the three months ended June 30, 2008 were $115.7 million, an increase of $2.3 million or 2% compared to the same quarter of the previous year.The translation effect of stronger foreign currencies caused $8.9 million of the increase, while higher average selling prices and changes in product mix caused $1.8 million of the increase.A 9% decrease in volumes sold reduced revenues by $8.3 million. Gross margins declined from 18.1% to 16.0% primarily as a result of lower volumes sold, pricing pressures and higher operating costs, especially in our Bayshore Industrial segment and Australian locations.The decline in gross margins led to a decline in operating income of $2.5 million or 28% compared to the prior year quarter. During the third quarter the Company reversed its valuation allowance on previous tax losses incurred in Brazil, which resulted in a reduction to income tax expense of $0.7 million.Compared to the prior year quarter, income from continuing operations decreased $1.0 million or 18%, to $.17 per share for the three months ended June 30, 2008 as a result of the above items. Third Quarter 2008 vs.
